DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  the addition of “, and” at the end of the claim.  This should be removed.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the second recessed profile” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation "the multi-piece tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Shim reference (European Patent No. 3,050,863) in view of the Uskert reference (US Patent Publication No. 2014/0271153).
11.	Regarding claim 10, the Shim reference discloses:

providing an airfoil preform [Paragraph 0044],
providing tool means [Paragraph 0044] for forming a three-dimensional contour in a surface of the endwall (FIG. 2), and
forming a CMC airfoil (article 10 is formed and uses CMC).
The Shim reference discloses the invention as essentially claimed.  However, the Shim reference fails to disclose the airfoil preform having a radially inner endwall, a radially outer endwall spaced apart radially from the radially inner endwall relative to an axis, and an airfoil body that extends radially between the radially inner endwall and the radially outer endwall, and the airfoil having a profiled endwall including the three-dimensional contour in a surface of the endwall.
The Uskert reference teaches it is conventional in the art of using ceramic matrix composite in airfoils to provide as taught in (FIG. 7) the airfoil preform (102) having a radially inner endwall (FIG. 7), a radially outer endwall spaced apart radially from the radially inner endwall relative to an axis (FIG. 7), and an airfoil body that extends radially between the radially inner endwall and the radially outer endwall (FIG. 7), and the airfoil (102) having a profiled endwall including the three-dimensional contour in a surface of the endwall (FIG. 7).  Such configurations/structures would allow the use of cooling fluid (200) through feed holes (120) which eliminates the need to create cooling fluid pathways through the core of the airfoils and therefore minimizes the creation of areas of high stress concentration [Paragraph 0031].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Shim reference, such that the method further includes the airfoil preform having a radially inner endwall, a radially outer endwall spaced apart radially from the radially inner endwall relative to an axis, and an airfoil body that 
12.	Regarding claim 14, the Shim reference further discloses:
wherein the tool means comprises a cast (56) including one or more recesses to form one or more protrusions on the radially inner or outer endwall of the CMC airfoil [Paragraph 0044—disclosing that three dimensional surface features would be created].  The Uskert reference teaches that it is well known in the art to use a airfoil having a radially inner or outer endwall and therefore this is an example of applying a known technique [Paragraph 0044 of Shim] to a known device (FIG. 7 of Uskert) ready for improvement to yield predictable results [Paragraph 0044 of Shim—a ceramic matric composite (CMC) that includes a surface layer including three-dimensional features].  Accordingly, these features are obvious.  
13.	Regarding claim 15, the Shim reference further discloses:
wherein the forming includes locating the preform in a cast so that the one or more recesses form a negative space between an endwall surface of the preform and the cast surface [Paragraph 0045], and impregnating the porous preform with a slurry to fill the negative space and form projections on the endwall [Paragraph 0045].  The Uskert reference teaches that it is well known in the art to use a airfoil having a radially inner or outer endwall and therefore this is an example of applying a known technique [Paragraph 0045 of Shim] to a known device (FIG. 7 of Uskert) ready for improvement to yield predictable results [Paragraph 0045 of Shim—including three-dimensional features].  Accordingly, these features are obvious.  
Allowable Subject Matter
14.	Claim 1-9 and 17-20 allowed.
s 11-13 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747